Nott, J.
delivered the opinion of the Court.
The opinion of the presiding Judge in this case is in conformity with the early decisions of our Courts, and with the prac*193tice under those decisions for at least five and twenty years. See 1N.&M. 298. The correctness of the rule may be questionable; but this Court does not feel at liberty to innovate on a rule of law, which has long been regarded as settled, and has been acted on for a great length of time. I do not know that our Courts have permitted the rights of co-tenants to be saved by any other disability than that of infancy. The question in relation to all other cases is still open for consideration: but as this is a case of infancy, it comes within the rule, and the motion must therefore be refused.
Motion refused.